UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6121



ANTHONY LEON HOOVER,

                                              Plaintiff - Appellant,

          versus


THOMAS J. KEITH; UNITED STATES OF AMERICA,

                                             Defendants - Appellees.


Appeal from the United States District        Court for the Middle
District of North Carlina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-04-864)


Submitted:   May 12, 2005                     Decided:   May 18, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Leon Hoover, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Anthony Leon Hoover seeks to appeal the district court’s

order adopting the magistrate judge’s recommendation and dismissing

his complaint under 42 U.S.C. § 1983 (2000) without prejudice.           We

have   reviewed    the   record   and     find   no   reversible    error.

Accordingly, we affirm substantially on the reasoning of the

district court.    See Hoover v. Keith, No. CA-04-864 (M.D.N.C. Jan.

4, 2005).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -